                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


SHANNON JEFFRIES,

               Plaintiff,                                       Case No. 1:18-cv-615

v.                                                              Hon. Robert J. Jonker

LAFRANCA ENTERPRISES, LLC.,
d/b/a AMORE PIZZA, et al,

               Defendants.
                                      /

                                      PROTECTIVE ORDER

       This matter having come before the Court on Defendants’ Motion to Quash Third-Party

Subpoenas, and the parties having had an opportunity to be heard;

       THE COURT FINDS that documents or information containing confidential, personal,

proprietary, and/or business information or trade secrets that bear significantly on the parties’ claims

or defenses are likely to be disclosed or produced during the course of discovery in the above-

captioned action (the “Litigation”); and

       THE COURT FINDS that documents or information containing confidential, personal,

proprietary, and/or business information or trade secrets of third-parties are likely to be disclosed

or produced during the court of discovery in this Litigation;

       THE COURT FINDS that the parties to this Litigation may assert that dissemination and

disclosure of such documents or information could severely injure or damage the party disclosing

or producing the documents or information;

       WHEREFORE, to protect the respective interests of the parties and third-parties, and to

facilitate the progress of disclosure and discovery in this case, IT IS SO ORDERED:
        1.     “Confidential Information” shall mean any and all information produced or disclosed

on or after the date of this Order’s entry, containing or consisting of confidential, personal,

proprietary, and/or business information or trade secrets. Such Confidential Information shall

specifically include, but is not necessarily limited to: (a) business and financial information and

records of any party to this Litigation, including any tax returns or attachments or schedules

prepared in conjunction with tax returns or in accordance with any tax or reporting obligations; (b)

financial, disciplinary, employment, medical, or otherwise sensitive personal information of any

current or former employee of Defendants LaFranca Enterprises, LLC, LaFranca Enterprises II,

LLC, and/or Franco LaFranca; and (c) any sensitive information of a personal nature regarding any

individual, including but not limited to home address, work, home or cell phone numbers, email

addresses, and information regarding family members, or other information the disclosure of which

would, in the good faith judgment of the party designating the material as confidential, be

detrimental to the conduct of that party’s business or the business of any of that party’s customers

or clients.

        2.     Documents containing Confidential Information (“Confidential Documents”) shall

be clearly identified by parties and third parties with a label on each page of the document or

transcript designating the documents “Confidential” and shall be treated as such.

        3.     “Protected Documents” shall mean all documents produced in this lawsuit after the

entry of this Protective Order, regardless of whether any particular document was or could have been

designed Confidential, except as provided in Paragraph 4.

        4.     Protected Documents shall not include (a) publicly available advertising materials,

or (b) materials that on their face show that they have been published to the general public.


                                                 2
       5.      Protected Documents and the information contained within them shall be used

exclusively for the purpose of prosecuting or defending the claims in the Litigation. When the

Litigation concludes with entry of a final order closing the case, there shall be no purpose for which

the any recipient of Protected Documents may use the Protected Documents or the information

contained within them.

       6.      Notwithstanding any other provision of this Protective Order, the protections and

limitations applicable to “Confidential Information,” “Confidential Documents” and “Protected

Documents” and afforded by this Protective Order shall apply with equal force and validity to all

information, documents, materials and records produced in response to Plaintiff’s November 30,

2018 subpoenas to Timothy K. Hutchens, CPA, P.C., Old National Bank, and Integrity Payroll

Services.

       7.      At any time after the disclosure, delivery, or production of Protected Documents

marked Confidential by parties or third parties, counsel for the party or parties receiving the

Protected Documents may challenge the Confidential designation of all or any portion thereof by

providing written notice thereof to counsel for the party disclosing or producing the Protected

Documents.     If the parties are unable to agree as to whether the Confidential designation is

appropriate, the party or parties seeking to designate documents as Protected Documents may seek

relief from the Court to obtain Court approval of the designation of Confidentiality. The party or

parties seeking to have a document designated as Confidential shall have the burden of establishing

that the disputed Protected Documents are entitled to confidential treatment. The prevailing party

shall be entitled to receive its costs and fees incurred in bringing or defending against the motion.

All Protected Documents designated Confidential are entitled to confidential treatment pursuant to


                                                  3
the terms of this Agreement until and unless the parties formally agree in writing to the contrary or

a contrary determination is made by the Court as to whether all or a portion of a Protected Document

is entitled to confidential treatment.

       8.      Confidential Documents shall not be used, shown, disseminated, copied, or in any

way communicated to anyone for any purpose whatsoever, except as provided for below.

       9.      Confidential Documents and Confidential Information may be used, shown,

disseminated, copied, disclosed or communicated only to the following persons (“Qualified

Persons”);

               a.      Any party receiving Confidential Documents;

               b.      Counsel of record in this Litigation for the party receiving Confidential

                       Documents;

               c.      Employees of each party and counsel, but only as reasonably necessary for

                       the prosecution or defense of this Litigation;

               d.      Experts, investigators and consultants retained to assist in the preparation and

                       trial of this Litigation;

               e.      Court reporters and stenographers;

               f.      Any non-party witness during the course of, or in preparation for, a

                       deposition or trial in this Litigation, solely in connection with such

                       testimony, and provided that such witness agrees to be bound by this

                       Agreement; and

               g.      Any court, whether state or federal, with jurisdiction over this Litigation as

                       well as its personnel.


                                                   4
       10.     The term “copy” as used herein means any photographic, mechanical, or

computerized copy or reproduction of any document or thing, or any verbatim transcript, in whole

or in part, of such document or thing.

       11.     To the extent that Confidential Documents or Confidential Information are used in

depositions, such documents or information shall remain subject to the provisions of this Agreement,

along with the transcript pages of the deposition testimony referring to the Confidential Documents

or Confidential Information contained therein. Any page or pages of a deposition designated as

Confidential, including exhibits, shall be segregated by the court reporter from the pages and

exhibits not designated as Confidential and shall be maintained in a separate transcript in the same

manner as other Confidential Documents. Until such time as the Confidential Documents or

Confidential Information contained in a deposition transcript are properly segregated by the court

reporter, the entirety of the deposition and its exhibits shall be treated as Confidential.

       12.     Any party wishing to include, disclose, or attach any Confidential Document or

Confidential Information as part of or with any pleading, motion, brief or other paper filed with the

Court, shall move to have the material filed under seal in accordance with the Court’s applicable

rules, including but not limited to Local Rule 10.6 of the United States District Court for the Western

District of Michigan. The Court rarely grants these motions, especially for any document used by

any party to support a claim or defense.

       13.     Inadvertent or unintentional production of documents or information containing

Confidential Information which are not designated Confidential shall not be deemed a waiver in

whole or in part of a claim for confidential treatment.




                                                  5
       14.      The party or parties receiving Confidential Documents or Confidential Information

shall not under any circumstances sell, offer for sale, advertise, or publicize Confidential Documents

or Confidential Information.

       15.      After termination of this Litigation, the provisions of this Agreement shall continue

to be binding, except with respect to those documents that become a matter of public record by

stipulation or by Court order. The parties agree that any Court with jurisdiction over this Litigation

retains and shall have continuing jurisdiction over the parties and recipients of the Protected

Documents or the information contained therein for enforcement of the provisions of this Agreement

following termination of this Litigation.

       16.      Within thirty (30) days of the conclusion of this Litigation by dismissal, judgment,

or settlement, counsel for the party or parties receiving Protected Documents shall either (a) return

the Protected Documents to the counsel for the party or parties disclosing or producing the Protected

Documents, or (b) destroy such Protected Documents and certify to the counsel for the party or

parties disclosing or producing the Protected Documents such destruction in writing. The party or

parties receiving the Protected Documents shall be entitled to retain any attorney work product

which refers or relates to Protected Documents, subject to the limitations in this Agreement.

Attorney work product may be used in subsequent Litigation provided that such use does not

disclose or identify Protected Documents or Confidential Information.

       17.      This Order shall be binding upon the parties and their attorneys, successors,

executors, personal representatives, administrators, heirs, legal representatives, assigns subsidiaries,

divisions, employees, agents, independent contractors, or other persons or organizations over which

they have control.


                                                   6
             IT IS SO ORDERED.

Dated: April 30, 2019            /s/ Ray Kent
                                 RAY KENT
                                 United States Magistrate Judge




                                    7
